Exhibit 10.1

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (the “Amendment”), is
entered into as of March 28, 2012, by and between Square 1 Bank (the “Bank”) and
Local.com Corporation, Krillion, Inc. and Screamin Media Group, Inc.
(collectively known as, the “Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of August 3, 2011 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment. Unless otherwise defined herein, capitalized terms shall have the
same meaning as given to them in the Agreement.

NOW, THEREFORE, the parties agree as follows:

 

1) Section 6.7 of the Agreement is hereby amended and restated, as follows:

6.7 Financial Covenants. Borrower shall at all times maintain the following
financial ratios and covenants:

(a) EBITDA. For the corresponding months set forth in the table immediately
below, calculated on a cumulative year-to-date basis, an Adjusted EBITDA of not
less than the amounts shown. Minimum amounts for 2013 shall be set (or reset as
appropriate) by Bank in an amendment of this Agreement, which Borrower hereby
agrees to execute, following Bank’s receipt from Borrower of Borrower’s 2013
financial and operating plan, which shall be approved by Borrower’s board of
directors and delivered to Bank no later than January 15, 2013.

 

A

  

B

Applicable Month

  

Minimum Adjusted EBITDA

January 31, 2012

   $(1,229,652)

February 29, 2012

   $(1,773,349)

March 31, 2012

   $(2,049,756)

April 30, 2012

   $(2,390,055)

May 31, 2012

   $(2,754,460)

June 30, 2012

   $(3,108,174)

July 31, 2012

   $(3,379,157)

August 31, 2012

   $(3,610,733)

September 30, 2012

   $(3,786,678)

October 31, 2012

   $(3,668,619)

November 30, 2012

   $(3,674,747)

December 31, 2012

   $(3,457,320)

Local.com Corporation – 1st Amendment to LSA

 

1



--------------------------------------------------------------------------------

(b) Liquidity Ratio. A Liquidity Ratio of at least 1.25 to 1.00. Notwithstanding
the foregoing, a violation of this Liquidity Ratio covenant shall not be deemed
an Event of Default under this Agreement, if, within five (5) days of the date
the violation occurred, Borrower cures such violation and achieves compliance
with this subsection (b).

 

2) Subsections (a), (b), and (c) of the definition of “Eligible Accounts” in
Exhibit A to the Agreement are hereby amended and restated, as follows:

(a) Account balances that the account debtor has failed to pay in full within
120 days of invoice date;

(b) Account credit balances greater than 120 days from invoice date;

(c) Accounts with respect to an account debtor, 25% of whose Accounts the
account debtor has failed to pay within 120 days of invoice date;

 

3) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

4) Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

5) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

Local.com Corporation – 1st Amendment to LSA

 

2



--------------------------------------------------------------------------------

6) As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

  a) this Amendment, duly executed by Borrower;

 

  b) payment for all Bank Expenses, including Bank’s expenses in the
documentation of this Amendment and any related documents, which may be debited
from any of Borrower’s accounts; and

 

  c) such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Remainder of Page Intentionally Left Blank]

Local.com Corporation – 1st Amendment to LSA

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

LOCAL.COM CORPORATION     SQUARE 1 BANK By:  

/s/ Kenneth S. Cragun

    By:  

/s/ David B. Kho

Name:   Kenneth S. Cragun     Name:   David B. Kho Title:   CFO     Title:  
Venture Banking Officer KRILLION, INC.       By:  

/s/ Kenneth S. Cragun

      Name:   Kenneth S. Cragun       Title:   CFO       SCREAMIN MEDIA GROUP,
INC.       By:  

/s/ Kenneth S. Cragun

      Name:   Kenneth S. Cragun       Title:   CFO      

[Signature Page to First Amendment to Loan and Security Agreement]

Local.com Corporation – 1st Amendment to LSA

 

4